DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
Claims 3-4 and 6-8 have been cancelled.

Election/Restrictions
Claims 10-14 and 16-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/5/2020.
Claims 1-2, 5, 9, and 15 are under consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 15 of U.S. Patent No. 11,459,383 (issuing from application 16/085,506) in view of Behrens et al. (U.S. Patent Application 2012/0009188, of record).
Claim 1 of the ‘383 patent is directed to an anti-TNF-α antibody having a VL and VH with CDRs corresponding to those in instant claim 1.  Instant SEQ ID NOS: 3, 4, 5, 6, 7, and 8 correspond to co-pending SEQ ID NOS: 7, 8, 9, 10, 11, and 12, respectively.  Issued claim 3 recites that the antibody binds to human TNF-α with a KD less of less than 50 pM.  (See instant claim 5.)  Issued claim 8 requires that the antibody be an IgG antibody.  Issued claim 15 is directed to a pharmaceutical composition. (See instant claim 15.)  The issued claims do not recite the FcRn binding site modifications E380A and N434A as recited in instant claim 1 or the fucosylation status as recited in instant claim 9.  
Behrens et al. discloses producing antibodies that have mutations in the FcRn binding site.  Mutation of the specific combination E380A and N434A is disclosed.  This combination increases binding to FcRn as compared to the unmutated Fc region. Antibodies against TNF-α are disclosed.  Modification of glycosylation, including fucosylation, is disclosed.  Removal of carbohydrate moieties is disclosed.  See at least abstract and paragraphs [0012, 0221, 0236-241, 0248].
It would have been obvious to modify the anti-TNF-α antibody of the issued claims by making the E380A and N434A mutations taught by Behrens et al. thereby arriving at an antibody of the instant claims.  One would have been motivated to do so because Fc mutations would have been well known antibody modifications made in order to modulate FcRn binding.  Behrens et al. suggests the particular combination of mutations in the instant claims as well as the TNF-α target.  Behrens et al. further suggests antibodies lacking carbohydrate moieties (i.e. non-fucosylated, see instant claim 9). The instant specification indicates that the E380A and N434A mutations are responsible for the FcRn characteristics recited in instant claim 1.  This is acknowledged by applicant’s arguments on page 3 of the 5/6/2022 response. With respect to instant claim 2, 307T is that naturally occurring amino acid present in human IgG.  Those of ordinary skill in the art at the time of the invention would have been motivated to make the recited mutations to the TNF-α antibody of the co-pending claims.  The prior art to Behrens et al. demonstrates that one of ordinary skill in the art would have routinely made such substitutions to known antibodies.  There would have been an expectation of success in producing such an antibody.  The structure of the antibody in instant claim 1 is suggested by the issued claims in view of Behrens et al. and its characteristics or properties would be intrinsic to the structure.  A product and its properties cannot be separated.  The recitation of “antibody” in issued claim 1 would have been understood as including a complete, intact, four chain antibody (particularly as the issued claim explicitly recites functional fragments of the antibody).  This antibody would include the Fc domain and FcRn binding site.  The instant claims are not patentably distinct from the issued claims. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s argument that the issued claims do not include any Fc region is unpersuasive. The recitation of “antibody” in issued claim 1 would have been understood as including a complete, intact, four chain antibody (particularly as the issued claim explicitly recites “an antibody or functional fragment thereof”).  This antibody would include the Fc domain and FcRn binding site.  Note that the ‘383 patent definition of “antibody” at columns 9-13.  See in particular column 13, lines 22-35, with respect to ‘383 claim 8.  The IgG immunoglobulin antibodies clearly contain the Fc domain of the heavy chain.  The FcRn binding site in the Fc domain is inherently present.
	Applicant’s arguments with respect to Behrens et al. are unpersuasive.  The amino acid modifications in the Fc region as disclosed by Behrens et al. are intended to be useful in any antibody with an Fc region.  See at least abstract.  Behrens et al. clearly suggests making the E380A/N434A substitutions to any antibody.
The structure of the antibodies in instant claims 1-2, 5, 9, and 15 is suggested by the issued claims in view of Behrens et al. and the characteristics or properties would be intrinsic to the structure.  A product and its properties cannot be separated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa